ON MOTION FOR REHEARING
No. 2118.
Decided February 8, 1951.
Thomas W. Maxson, Columbus, for plaintiff-appellee.
Herbert S. Duffy, Atty Geni., C. William O’Neill, Atty Geni., T. Vincent Martin and Chalmers P. Wylie, Asst. Attys. Geni., Columbus, for defendant-appellant.
OPINION
By THE COURT:
Submitted on motion of plaintiff-appellee for rehearing. The motion is directed to our opinion wherein wé say that all members of the Court are in agreement that the judgment must be reversed because the injuries suffered by the' plaintiff were not the result of any hazard greater than that to which the general public was subjected. Malone v. Industrial Commission, 140 Oh St 293. It is true that we directed attention to the fact that the proposition upon which we relied had not been discussed in the briefs of counsel or in oral argument to the Court. However, inasmuch as a majority of the Court has concluded that the judgment should be reversed on another ground the sustaining of the application for a rehearing would not require a different judgment in this Court. For that reason, and also because we are of opinion that our former conclusion is correct, that the injuries suffered by the plaintiff were not the result of any hazard greater than that to which the general public was subjected, the motion will be denied.
We have considered the cases cited for and against the motion. The question presented is one of law only and no *16advantage would result by oral argument. The motion will be overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ; concur.
ON MOTION TO VACATE OPINION
No. 2118.
Decided April 26, 1951.
Thomas W. Maxson, Columbus, for plaintiff-appellee.
C. William O’Neill, Atty. Geni., Chalmers P. Wylie, Asst. Atty. Geni., Columbus, for defendant-appellant.
OPINION
By THE COURT:
Submitted upon motion of appellee to vacate the opinion dated January 4, 1951, “for the reason that the Court of Appeals did not have jurisdiction to finally determine the matter.”
The notice of appeal was filed in the trial court before the death of Wallace M. Scott. This perfected the appeal and vested jurisdiction in the Court of Appeals to review and adjudicate the question of the validity of the judgment. Sec. 12223-4 GC. If the revivor in the name of the executrix of decedent’s estate was improper, it was nothing more than an irregularity which did not affect the jurisdiction of the court.
We find nothing in State ex rel. Gaddis v. Industrial Commission of Ohio, 133 Oh St 553, cited by counsel for appellee, which is contrary to our conclusion. The second syllabus of the cited case recognizes the possibility that the judgment in that case may have been reversed.
Any irregularity in the revivor in this Court could have been corrected by counsel for the appellee by timely action and if there had béeri any denial of proper representation of the cause of the plaintiff-appellee this Court would take any appropriate steps to assure such representation.' We are cognizant that all of the rights of the appellee were fully and capably presented by counsel. Even now any party may be substituted who has an interest in the judgment in this Court.
The motion will be overruled.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.